Citation Nr: 0948735	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  06-11 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1965 to January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Jurisdiction over the 
Veteran's case was subsequently transferred to the RO in 
Buffalo, New York.


FINDING OF FACT

Throughout the entire period of the claim, the Veteran's 
diabetes mellitus has been treated with insulin and a 
restricted diet; it has not required regulation of his 
activities.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran by 
correspondence dated in March 2006.  That letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist in completing his claim and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See Mayfield 
v. Nicholson, 19 Vet. App. 103, 110 (2005); reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  

The Board further notes that, in January 2007, the Veteran 
was notified that a disability rating and an effective date 
for the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board notes that the Veteran's claim was not adjudicated 
after the Veteran received Dingess notice.  However, the 
absence of such notice is not shown to prejudice the Veteran.  
Because the Board herein denies the claim for an initial 
rating in excess of 20 percent disabling, no disability 
rating or effective date is being, or is to be, assigned.  
Accordingly, there is no possibility of prejudice to the 
Veteran under the notice requirements of Dingess/Hartman.  

The claim for a compensable initial evaluation for diabetes 
mellitus is a downstream issue from the grant of service 
connection.  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  Subsection (b)(3) was also added 
and notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  38 C.F.R. § 3.159(b)(3) (2009).  Hence, the 
duty to assist the Veteran has been satisfied.

Additionally, the Board finds that the Veteran's December 
2004 and December 2006 VA examinations were fully adequate 
for the purposes of rendering this decision.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).
Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2009).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

The Veteran's service connected diabetes mellitus is 
evaluated as 20 percent disabling pursuant to Diagnostic Code 
7913.

Under Diagnostic Code 7913, a 20 percent rating is assigned 
for diabetes mellitus requiring insulin and restricted diet, 
or oral hypoglycemic agent and restricted diet.  The next 
higher rating of 40 percent is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities).  Diabetes mellitus requiring 
insulin, restricted diet and regulation of activities, with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated warrants a 60 
percent rating.  A 100 percent evaluation is applicable for 
diabetes mellitus that requires more than one daily injection 
of insulin, restricted diet, and regulation of activities 
with episodes of ketoacidosis or hypoglycemic reactions 
requiring at least 3 hospitalizations per year or weekly 
visits to a diabetic care provider, plus either progressive 
loss of weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2009).

The Board notes that compensable complications of diabetes 
are to be evaluated separately unless they are part of the 
criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under diagnostic code 7913.  See Note (1).  

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2009) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b).

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Factual Background

A rating action in January 2005 granted the Veteran service 
connection for diabetes mellitus with an evaluation of 20 
percent disabling.  The decision was based on a showing that 
the Veteran was presumed to be exposed to herbicides used in 
Vietnam, and a diagnosis of diabetes mellitus type two which 
was controlled by insulin and a restricted diet.

Private treatment notes from United Medical Associates dated 
in January 2003 note that the Veteran had recently begun to 
use insulin.  It was noted that the Veteran felt well but had 
gained weight.  The Veteran's physician, Dr. J.P., stated 
that the Veteran should work with his diabetic care 
physician, Dr. R.R. to further modify the dietary and 
exercise arm of his treatment.  It was noted that the Veteran 
was going to try to increase his exercise perhaps at the gym 
with a stationary bike.  

A letter from Dr. R.R. to Dr. J.P. dated in March 2003 noted 
that the Veteran was on multiple doses of insulin and for the 
most part had maintained good blood sugar readings.  It was 
noted that the Veteran had had times where he experienced low 
blood sugar readings as a result of unpredictable work 
related demands which made it difficult for him to stick to 
his diet as was necessary.  

In a March 2004 letter from Dr. R.R. to Dr. J.P., Dr. R.R. 
stated that the Veteran had recently been diligent with 
exercise and was following a diet.  It was noted that the 
Veteran had been using an insulin pump for more than a year 
and appeared to be receptive to making changes to improve his 
overall diabetic control.  A nursing note from the Binghamton 
community based outpatient clinic VA medical center dated in 
May 2004 noted that the Veteran was counseled on nutrition 
and weight control including maintenance of calories and 
exercise education.  It was noted that the Veteran walked one 
to three miles three days a week for exercise.  A diabetes 
clinic note from the Syracuse VA medical center dated in 
November 2004 noted that the Veteran had stated that he 
experienced hypoglycemia for three to four weeks and had 
experienced symptoms of shakiness and dizziness.  It was 
noted by the Veteran's treating physician that the Veteran 
seemed to require a higher dosage of insulin.

The Veteran was afforded a VA examination in December 2004.  
It was noted that the Veteran's claims file and VA treatment 
notes were reviewed.  The examiner noted that the Veteran's 
diabetes was stated as onset in 1986 and that currently the 
Veteran used an insulin pump and monitored his blood sugar at 
home a minimum of six to eight times a day.  The examiner 
noted that the Veteran had had no hospitalizations or 
emergency room visits for high or low blood sugar and that he 
visited his primary care provider every three months and went 
to his diabetic specialty clinic every three to six months 
for diabetes management.  It was noted that the Veteran tried 
to exercise two to three times a week by walking a mile and 
counted his carbohydrates.  A diagnosis of diabetes type II 
was provided.

A diabetes clinic note dated in May 2005 reported that the 
Veteran had been less active and had gained ten pounds since 
his previous visit.  It was noted that he was compliant and 
that his glycemic control was significantly better on insulin 
pump therapy.  The Veteran's treating physician stated that 
the Veteran was encouraged to lose the ten pounds he had 
gained and to become more physically active again.  

In December 2006, the Veteran was afforded a second VA 
examination for diabetes mellitus.  It was noted that the 
Veteran's claims file was not provided but that his 
computerized clinic progress notes were reviewed and that 
additional information was elicited from the Veteran.  The 
examiner stated that among the Veteran's noted problems was 
uncontrolled diabetes type II.  The examiner stated that in 
terms of restrictions, the Veteran stated that he was to 
watch his calories, count his carbohydrates and to try to eat 
regular meals.  The Veteran stated that it was also 
recommended that he exercise and that he walked a mile to a 
mile and a half approximately three days per week.  The 
Veteran reported no hospitalizations or emergency room visits 
and the examiner noted no documented episodes of hypoglycemia 
or ketoacidosis.  It was noted that the Veteran was 
unemployed and that there was no report of recreational 
activities being curtailed based on glucose control.  The 
Veteran reported that he was seen every three months by an 
endocrinologist and more frequently by a diabetic nurse as 
his blood sugars were not deemed to be well controlled at his 
last visit.  It was further noted that the diabetic clinic 
was working on optimizing the Veteran's blood sugar control 
with close follow-up and monitoring.  

Analysis

The medical evidence demonstrates that the Veteran's diabetes 
is managed by diet and insulin.  There is no regulation of 
the Veteran's activities due to his diabetes mellitus.  The 
Veteran has argued that his diabetes mellitus causes him to 
be restricted in his activity, however the Board notes that 
there is no medical evidence which indicates that the Veteran 
has ever been placed on restricted activity due to his 
diabetes mellitus.  To the contrary, rather than showing a 
regulation of activities, all medical documentation regarding 
exercise shows that the Veteran has been encouraged to become 
more active.

In sum, there is no medical evidence indicating that the 
Veteran's activities have been regulated by a physician.  
After a review of the Veteran's documented symptomology, the 
Board concludes that the Veteran is not eligible for a rating 
in excess of 20 percent.

Consideration has been given to assigning a staged rating; 
however, at no time during the period of the claim has the 
disability warranted a rating in excess of 20 percent.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. 
West, 12 Vet. App. 119 (1999).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate. Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability. If 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required. Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009). 
Here, the Board finds that the disability picture presented 
by the Veteran's diabetes mellitus is appropriately 
contemplated by the rating schedule. Therefore, referral for 
consideration of an extraschedular evaluation is not 
warranted.  Thun.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claim for an 
evaluation for diabetes mellitus in excess of 20 percent 
disabling.


ORDER

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


